DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the cancellation of claim 31, the rejection of claim 31 under 35 U.S.C. §112(a) is withdrawn.
In view of the amendments made to the claims, the various rejections under 35 U.S.C. §112(b) are withdrawn.
With respect to Applicant’s arguments of traversal for the rejection of claims 39 and 40 under 35 U.S.C. §112(b), Applicant’s arguments are found persuasive. The claims are interpreted broadly in the sense that any conditions that meet the limitation could be used for determining infringement. Claim breadth is not necessarily indefiniteness, see MPEP 2173.04. 
In view of the amendment of incorporating the limitations of prior claim 29 into claim 21, the prior rejections under 35 U.S.C. §102 are withdrawn.
The arguments in relation to the rejections under 35 U.S.C. §103 are not found persuasive. Thus, the prior 35 U.S.C. §103 rejections are substantially maintained and modified in view of the amended claims. 
Prior claim 29 was rejected under 35 U.S.C. §103. Applicant argues that presently amended claim 21 (which has the same scope as prior claim 29) is non-obvious for the following reasons. 
As a first argument, Applicant argues that the alleged additional thermally resistant layer (electrical isolation layer 212) of Liu is not arranged, “in the region of the at least one emergency ventilation opening,” as recited in the claim. This is found unpersuasive because the language, “in the region of the at least one emergency ventilation opening” is broad language. Any region inside the battery housing that is in fluid communication with the ventilation opening could be considered, under a broadest reasonable interpretation, as being “in the region of the at least one emergency ventilation opening.” Should Applicant wish to traverse on these grounds, Applicant should amend the claim with more specificity of the location of the additional thermally resistant layer. Moreover, Liu does disclose at least one emergency ventilation opening (burst structure 30, FIG. 4; [0063]-[0064]) and the undersigned is of the opinion that the alleged additional thermally resistant layer is “in the region” of the one emergency ventilation opening since the two components are in fluid communication inside Liu’s housing 36. 
As a second argument, Applicant argues that there would be no reasonable expectation of success in combining JP’896 with Liu. However, as noted in the prior Action, the skilled person would have been motivated to combine JP’896 with Liu in order to provide additional thermal resistance. The undersigned is of the opinion that the proposed combination of JP’896 with Liu would have an additive effect of thermal resistance (i.e., as previously argued, “additional thermal resistance”) and not a subtractive effect (i.e., the thermal resistance is lessened by the combination). Should Applicant wish to traverse on these grounds, Applicant should provide evidence (e.g., by way of a §132 affidavit) that the person having ordinary skill in the art would reasonably expect the combination to have a subtractive effect.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 27, 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Liu (US 20160254578A1).
Regarding claim 21, JP’896 teaches a vehicle having a high-voltage battery (“[t]he assembled battery 1 is used in, for example, a hybrid vehicle…” ([0020])), comprising: 
a housing (case 40, FIG. 3; [0022]); and 
at least one battery cell arranged in the housing (plurality of battery cells 10, FIG. 3; [0022]), wherein 
the at least one battery cell has a battery cell housing (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) with an emergency ventilation opening (safety valve 13, FIG. 1; [0029]) which opens at a predefined internal cell pressure (“when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken” ([0029])) and through which gas are able to escape (“…[b]y releasing the gas to the outside of the cell” ([0029])) from an interior of the battery cell housing into the housing (the gas would necessarily escape into the interior of the case 40 (i.e., housing)) of the high-voltage battery in an event of at least one of a fault with and damage to the battery cell (“…when the internal pressure of the battery cell 10 becomes an abnormal pressure” ([0029]); an increase in pressure to an abnormal pressure is considered a fault and/or damage to the battery cell),
the emergency ventilation opening faces a wall of the housing (“[t]he inner wall surface 60a is exposed so as to expose the safety valve 13” ([0055]); FIG. 3) against which the gas flows in the event of the at least one of the fault with or the damage to the battery cell (the flow of the gas would necessarily meet the limitation based on the structure, see FIG. 3), and
the wall of the housing of the high-voltage battery is locally more thermally resistant in a region (cover 30, which is heat-resistant, FIG. 3; [0010]-[0011]) in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell than in regions of the wall that are at a distance therefrom (“[t]he cover portion 30 is provided so as to insulate the bus bar 20 and the outer case 11 of the battery cell 10 and cover at least the upper surface 11 a portion of the outer case excluding the safety valve 13 and the electrode terminal 12.” ([0030])).  
JP’896 also teaches at least one additional thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0035]). However, JP’896 does not teach wherein additional thermally resistant layer that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica, mineral fibers or glass fibers, and ceramic.
However, Liu teaches the deficient limitations. Liu teaches electrical isolation layer 212 ([0077], FIG. 6) which is analogous to the alleged at least one thermally resistant layer (i.e., smoke exhaust duct 60) of JP’896. Liu teaches wherein the wall has at least one thermally resistant layer (electrical isolation layer 212, FIG. 6; [0078]) that, in the region of the at least one emergency ventilation opening (burst structure 30, FIG. 4; [0063]-[0064]), contains at least one of: layered silicates or mica (“calcium-magnesium-silicate fibers,” ([0078])), mineral fibers (“…[t]he electrically nonconductive material may include… vermiculite-based materials” ([0078])) or glass fibers (“silica/silica fibers” ([0078])), and ceramic (“…[t]he electrically nonconductive material may include ceramic materials” ([0078])).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of JP’896 as outlined above, wherein the wall has at least one additional thermally resistant layer that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica, mineral fibers or glass fibers, and ceramic. The skilled person would have been motivated to do so in order to provide additional thermal resistance (i.e., fire resistance, such as 1260ºC or higher) to the wall (Liu, [0078]).
Regarding claim 22, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above.
JP’896 does not teach wherein the wall is made of aluminum sheet metal that is locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
However, Liu teaches the deficient limitations. Liu relates to the design of electrical energy storage devices for powering vehicles (abstract) and is thus analogous art to JP’896. Liu teaches a portable electrical energy storage device 10 that includes a plurality of battery cells 14. Liu teaches that the shell 18 (analogous to case 40 and cover 30 of JP’896) that holds the plurality of battery cells may be made of metal or non-metal materials, such as aluminum:
“Referring to FIG. 1, a portable electrical energy storage device 10 includes an electrical energy storage cell module 12 including a plurality of individual electrical energy storage cells 14. The electrical energy storage cell module 12 is housed within a housing 16 that includes a shell 18, a cover 20, and a base 22. Shell 18, cover 20 and base 22 are formed from the same or different rigid noncombustible material, such as a metal or non-metal such as a plastic. An exemplary non-limiting example of a metal is aluminum.” (emphasis added, [0051])
 
See FIG. 2 of Liu: the shell 18 appears to be formed from a sheet which meets the “sheet metal” limitation of the claim. Accordingly, Liu teaches that plastic material and metals were known alternative materials in the art for producing battery housings before the effective filing date of the invention. Accordingly, the skilled person could have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu and the substitution would have predictably resulted in a battery housing that is noncombustible and provided structural protection to the battery cells therein. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 21 as taught by JP’896 with that of Liu by simply substituting the wall material with aluminum such that wherein the wall is made of aluminum sheet metal that is locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
Regarding claim 23, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein the wall is made of a plastic material (the cover can be made of synthetic resins, e.g., polypropylene, polyphenylene sulfide, etc.; [0036])) that is locally more thermally resistant (the resin has heat resistance which is held to meet the limitation; [0037]) in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
Regarding claim 24, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein the emergency ventilation opening is closed off in a gastight manner in a normal state of the battery cell (“[f]or example, the safety valve 13 is configured by sticking and closing a thin metal film in a hole opened in the upper surface 11a of the outer case of the battery cell 10. In this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); it is understood that the safety valve 13 is gastight since it is closed (i.e., sealed) during normal operation until the battery cell reaches an abnormal pressure).  
Regarding claim 25, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein the emergency ventilation opening is formed by an intended breaking point that opens when the predefined internal cell pressure is exceeded (“[i]n this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); the hole is the intended breaking point that opens when the battery cell becomes an abnormal pressure, i.e., when the predefined internal cell pressure is exceeded).  
Regarding claim 27, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above.
JP’896 does not teach wherein the at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0035]) has a total thickness of at least 0.1 mm. Instead, JP’896 is silent to the thickness of this layer.
However, Liu teaches the deficient limitations. Liu teaches electrical isolation layer 212 ([0077], FIG. 6) which is analogous to the alleged at least one thermally resistant layer (i.e., smoke exhaust duct 60) of JP’896. Liu teaches this layer may be from about 0.1 mm to about 3 mm in thickness ([0078]), which overlaps with the instantly claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle according to claim 21 as taught by JP’896 in view of Liu wherein the additional at least one thermally resistant layer has a total thickness of at least 0.1 mm. The skilled person would have been motivated to do so in order to achieve the desired, “combustion migration inhibition and/or thermal insulation” ([0078]).
Regarding claim 33, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above. JP’896 also teaches wherein the at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0031]-[0032]) is partly or fully injection-molded (“In this case, the smoke exhaust duct 60 is formed by two-color molding. Etc. can be produced.” ([0034])) and/or encapsulated with material of which the wall is made. 
Regarding claim 34, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein the at least one battery cell is arranged such that the emergency ventilation opening faces an upper wall, with respect to a direction of gravity, or a cover of the high-voltage battery.
JP’896 does not specifically mention how the plurality of battery cells 10 are oriented with respect to gravity. However, it is conventional to specify portions of a device in the direction of gravity as being from upper to lower. In this regard, JP’896 teaches that the upper surface 11a of each battery cell is a negative terminal ([0026]). See FIGs. 1 and 3 of JP’896. The direction of gravity is therefore from the top of the page to the bottom of the page in the conventional understanding of the term “upper.” The alleged emergency ventilation opening (safety valve 13) therefore faces an “upper wall” or “a cover” (i.e., the cover 30) with the respect to a direction of gravity and the limitation is more likely than not met by JP’896.
Regarding claim 35, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein the wall is more thermally resistant on a side facing the emergency ventilation opening that is an inside of the housing than in regions of the wall that are at a distance therefrom.
As noted above, the cover 30 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation opening (safety valve 13) and thus the limitation is met.  
Regarding claim 36, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above and wherein a plurality of battery cells (plurality of battery cells 10, FIG. 3; [0022]) whose housings (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) each have an emergency ventilation opening (safety valve 13, FIG. 1; [0029] ) are arranged in the housing of the high-voltage battery (see FIG. 3, the plurality of battery cells 10 are arranged in the housing 40).  
Regarding claim 37, JP’896 in view of Liu teaches the vehicle according to claim 36 as described above and wherein all of the plurality of battery cells are arranged such that their respective emergency ventilation openings face the same wall of the housing.
See FIG. 3. The plurality of battery cells 10 are identical in their structure and orientation. The emergency ventilation opening (safety valve 13, see FIG. 1) is proximal to the upper surface 11a of the battery cell 10, which is located on the upper side of the battery. Thus, the limitation is met.
Regarding claim 38, JP’896 in view of Liu teaches the vehicle according to claim 36 as described above and wherein the wall is more thermally resistant in the region of all of the emergency ventilation openings than in regions of the wall of the housing that are at a distance therefrom.
As noted above, the cover 30 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation openings (safety valve 13) of all of the battery cells 10 and thus the limitation is met.  
Regarding claim 39, JP’896 in view of Liu teach the vehicle according to claim 27 as described above. JP’896 in view of Liu also necessarily teach the additional at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C as shown below.
Liu teaches, “….some electrically nonconductive materials for use in electrical isolation layer 212 are fire resistant to 1260° C. or higher” as shown below.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
In this instant case, the teaching of Liu that the materials are first resistant to “1260ºC or higher” is prima facie evidence of obviousness of the instant claims because, “1260ºC or higher” includes 1300ºC as instantly claimed and in the alternative, 1260ºC is merely close to 1300ºC which is prima facie evidence of obviousness. Thus, JP’896 in view of Liu as applied to claim 27 above necessarily teach the limitation wherein the additional at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C.
Regarding claim 40, JP’896 in view of Liu teaches the vehicle according to claim 21 as described above.
JP’896 does not teach that the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned. 
The specification describes that the wall of the housing may be aluminum ([0013]) or plastic ([0014]). Since the specification must enable the full scope of the claims (see MPEP 2164), at least one of these exemplary materials (aluminum, plastic) must meet the scope of claim 40, otherwise the claim would not be enabled. Given that aluminum does not have the ability to combust unlike plastics, and that the melting point of metals are generally higher than plastics, it is believed that where the wall is made of aluminum is more likely to meet the requirements of claim 40 than if the wall was made of plastic. 
As noted in the rejection of claim 22, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu. It would have similarly have been obvious for the skilled person to have arrived at the claimed invention of claim 40 in the same manner where the synthetic resin material of JP’896 is substituted with the aluminum sheet metal of Liu, and such a modification would have necessarily resulted in a vehicle wherein the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Liu (US 20160254578A1), and further in view of CN’404 (CN207134404U).
Regarding claim 30, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above.
Neither JP’896 nor Liu teach wherein the at least one thermally resistant layer is adhesively bonded to the wall.  
	However, CN’404 teaches the deficient limitations. CN’404 relates to the design of a “battery box” having fireproof features (abstract) and is thus analogous art to both JP’896 and Liu.
CN’404 teaches wherein the at least one thermally resistant layer (fireproof layer 30, FIGS. 1-2; [035]) is adhesively bonded (“the fireproof layer is fixed to the battery lower case by an adhesive fixing method or a fastener fixing manner.” ([015])) to the wall (battery box 20, FIGS. 1-2; [033]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 27 as taught by JP’896 in view of Liu to have arrived at the claimed invention wherein the at least one thermally resistant layer is adhesively bonded to the wall because using an adhesive can result in a good sealing effect ([033]).
Regarding claim 32, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above.
Neither JP’896 nor Liu teach wherein the at least one thermally resistant layer is screwed and/or riveted to the wall.  
However, CN’404 teaches the deficient limitations. CN’404 relates to the design of a “battery box” having fireproof features (abstract) and is thus analogous art to both JP’896 and Liu.
	CN’404 teaches wherein the at least one thermally resistant layer (fireproof layer 30, FIGS. 1-2; [035]) is screwed and/or riveted (“[t]he connection can be made by using a structural adhesive, and this type of connection has a relatively good sealing effect. In addition, other connection methods such as riveting, welding, bolting, and the like can be used.” ([033])) to the wall (battery box 20, FIGS. 1-2; [033]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 27 as taught by JP’896 in view of Liu to have arrived at the claimed invention wherein the at least one thermally resistant layer is screwed and/or riveted to the wall because fasteners are convenient in construction and simple in their operation ([039]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721